UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-6797



STEPHAN D. BROOKS,

                                                    Plaintiff - Appellant,

            versus


JOHN DOE,    Law     Enforcement   Officer;   R.   G.
BUENING,

                                                   Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-460-3-2MU)


Submitted:    July 18, 2002                        Decided:   July 25, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephan D. Brooks, Appellant Pro Se.    Richard Harcourt Fulton,
OFFICE OF THE CITY ATTORNEY, Charlotte, North Carolina; Frank
Bayard Aycock, III, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephan D. Brooks appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2002) complaint under

28 U.S.C.A. § 1915(e)(2) (West Supp. 2002).   We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.    See Brooks v. Doe, No. CA-98-460-3-2MU

(W.D.N.C. filed Apr. 30, 2002 & entered May 2, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2